Citation Nr: 1704307	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  11-10 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD), from December 1, 2011. 


REPRESENTATION

Appellant represented by: 	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2011, the Veteran attended a Travel Board hearing before the undersigned. The hearing transcripts are of record.

This case was previously before the Board in April 2014. The Board remanded the issue of entitlement to an increased rating for PTSD for additional records development and a VA psychiatric examination. These developments were completed and the case is now returned to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board greatly regrets the further delay in adjudication of the remaining issue on appeal, it finds that there has not been substantial compliance with the prior remand directives.  A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board therefore stresses the importance that the following directives be carefully followed, in order to allow for a final resolution of this issue.

In April 2014, the Board remanded this issue for a new VA examination to assess the nature and severity of the Veteran's PTSD from December 1, 2011. The Board specifically ordered that the examiner review the Veteran's claims folder, Virtual VA file, and VBMS file, and that the examination report should indicate that these files were reviewed. Subsequently, the examination was conducted in September 2014. In her report, the examiner specifically noted that neither the Veteran's VA e-folder, nor the Veteran's VA claims were reviewed. Instead, the examiner indicated that only the Veterans Health Administration medical records were reviewed.

As the review conducted by the examiner was not in accordance with the remand orders of the Board, the case must be remanded for additional development to bring the examination report into compliance with those orders. See Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his PTSD since June 2014 for which evidence has not previously been submitted. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. The appellant should be invited to submit any evidence that may corroborate his allegations of symptomology consistent with an increased rating for PTSD.  

3. After completing the development above, the Veteran's entire VBMS electronic claims file should be furnished to the same VA physician who conducted the September 2014 examination or to another similarly qualified physician, should that examiner prove unavailable. The examiner must review the Veteran's entire VBMS electronic claims file. A notation to the effect that this record review took place must be included in the report of the examiner. The examiner must then provide an addendum opinion based on the results of the September 2014 examination and his/her review of the Veteran's entire VBMS electronic claims file, which addresses the nature and severity of his PTSD. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file. 

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the examiner has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After the development requested has been completed, conduct any further development indicated. Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand. If any report is deficient in any manner, implement corrective procedures at once.

6. After undertaking any other development deemed appropriate, readjudicate the issue on appeal as well as the claim of entitlement to service connection for an acquired psychiatric disorder. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016). 




